—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about October 1, 1998, which granted defendants’ motions to dismiss the complaint as time-barred, unanimously affirmed, without costs.
The action is not saved by CPLR 205 (a), plaintiffs’ prior action having been dismissed for “neglect to prosecute” within the meaning of that section after plaintiffs’ attorney, had failed to appear at five court-scheduled preliminary conferences. Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.